In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00098-CV
______________________________


 
 
IN THE INTEREST OF PAYTON DENISE DONNELLY, A CHILD
 
 


                                              

On Appeal from the 5th Judicial District Court
 Bowie County, Texas
Trial Court No. D-5-CV-93-1350


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            Appellant, Vickie Donnelly, has presented this Court with a notice of appeal in this matter. 
Donnelly seeks to appeal the trial court's order which held her in contempt.  In Texas, there is no
appeal from an order holding a party in contempt.  Ex parte Williams, 690 S.W.2d 243, 243 n.1 (Tex.
1985); In re A.C.J., 146 S.W.3d 323, 326 (Tex. App.—Beaumont 2004, no pet.); In re T.L.K., 90
S.W.3d 833, 841 (Tex. App.—San Antonio 2002, no pet.); In re M.E.G., 48 S.W.3d 204, 209 (Tex.
App.—Corpus Christi 2000, no pet.).  This is true even where the contempt order is appealed along
with a judgment that is appealable.  M.E.G., 48 S.W.3d at 209.  
            Donnelly was instructed on October 18, 2005, to establish this Court's jurisdiction in this
matter on or before October 28, 2005.  As of this date, Donnelly has made no effort to answer this
Court's directive.  Accordingly, we dismiss this appeal for lack of jurisdiction. 
 

                                                                        Josh R. Morriss, III
                                                                        Chief Justice
 
Date Submitted:          November 15, 2005
Date Decided:             November 16, 2005